
	

116 S1805 IS: Better Tools for Healthy Living Act
U.S. Senate
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1805
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2019
			Mr. Scott of South Carolina (for himself and Mr. Jones) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To require the Secretary of Health and Human Services to develop a guide on evidence-based
			 strategies for building and maintaining effective obesity prevention and
			 control programs, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Better Tools for Healthy Living Act.
		2.Guide on evidence-based strategies for State health department obesity prevention programs
 (a)Development and dissemination of an evidence-based strategies guideThe Secretary of Health and Human Services (referred to in this section as the Secretary), acting through the Director of the Centers for Disease Control and Prevention, not later than 2 years after the date of enactment of this Act, shall—
 (1)develop a guide on evidence-based strategies for State and local health departments, Indian Tribes, and Tribal organizations to use to build and maintain effective obesity prevention and control programs, which shall—
 (A)describe an integrated program structure for implementing interventions proven to be effective in preventing, controlling, and reducing obesity; and
 (B)recommend— (i)optimal resources, including staffing and infrastructure, for promoting nutrition and obesity prevention, control and reduction; and
 (ii)strategies for effective obesity prevention programs for State and local health departments, Indian Tribes, and Tribal organizations, including strategies related to—
 (I)the application of evidence-based practices to prevent, control, and reduce obesity rates; (II)demonstrated knowledge of obesity prevention practices that reduce associated preventable diseases, health conditions, death, and health care costs; and
 (III)interdisciplinary coordination between relevant public health officials specializing in fields such as nutrition, physical activity, epidemiology, communications, and policy implementation; and
 (2)disseminate the guide and current research, evidence-based practices, tools, and educational materials related to obesity prevention, consistent with the guide, to State and local health departments, Indian Tribes, and Tribal organizations.
 (b)Technical assistanceThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall provide technical assistance to State and local health departments, Indian Tribes, and Tribal organizations to support such health departments in implementing the guide developed under subsection (a)(1).
 (c)Indian Tribes; Tribal organizationsThe terms Indian Tribe and Tribal organization have the meanings given the terms Indian tribe and tribal organization, respectively, in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
			
